130 Nev., Advance Opinion
                        IN THE SUPREME COURT OF THE STATE OF NEVADA
                                                                                 a
                 BRADY, VORWERCK, RYDER &                             No. 61767
                 CASPINO,
                 Appellant,                                                 FILED
                 vs.
                 NEW ALBERTSON'S, INC.,
                                                                             AUG 0 7 2014
                                                                            TRIACX K. LINDEMAN
                 Respondent.                                              CLERI9r„cmppiEpecIR
                                                                         BY
                                                                            CHIEF D



                             Certified question under NRAP 5 concerning whether the
                 statute of limitations in NRS 11.207, as revised by the Nevada Legislature
                 in 1997, is tolled against an action for attorney malpractice, pending the
                 outcome of the underlying suit in which the malpractice allegedly
                 occurred.' United States District Court of the District of Nevada; Gloria
                 M. Navarro, Judge.
                             Question answered.

                 Lemons, Grundy & Eisenberg and Robert L. Eisenberg, Reno; Lipson,
                 Neilson, Cole, Seltzer & Garin, P.C., and Joseph Garin and Kaleb D.
                 Anderson, Las Vegas,
                 for Appellant.

                 Prince & Keating, LLP, and Dennis M. Prince and Eric N. Tran, Las
                 Vegas,
                 for Respondent.




                       'The clerk of this court shall amend the caption on this docket to
                 conform with the caption on this opinion.


SUPREME COURT
        OF
     NEVADA


(01 1947A    e
                 BEFORE THE COURT EN BANC.


                                                      OPINION
                 By the Court, SAITTA, J.:
                                Before it was amended in 1997, NRS 11.207(1) stated that an
                 attorney malpractice action for damages may not "be commenced more
                 than 4 years after the plaintiff sustains damage and discovers or through
                 the use of reasonable diligence should have discovered the material facts
                 which constitute the cause of action." NRS 11.207(1) (1981), amended by
                 1997 Nev. Stat., ch. 184, § 2, at 478. To the pre-1997 version of NRS
                 11.207(1), Nevada caselaw applied the litigation malpractice tolling rule,
                 which delays the commencement of a malpractice claim's statute of
                 limitations until the end of the litigation in which the malpractice
                 occurred. See, e.g., Clark v. Robison, 113 Nev. 949, 951, 944 P.2d 788, 789-
                 90 (1997). Since being amended in 1997, 2 NRS 11.207(1) has imposed on
                 attorney malpractice actions a four-year limitations period that begins
                 "after the plaintiff sustains damage," and a two-year statute of limitations
                 that starts "after the plaintiff discovers or through the use of reasonable
                 diligence should have discovered the material facts which constitute the
                 cause of action, whichever occurs earlier." As to NRS 11.207(1), the
                 United States District Court for the District of Nevada has certified the
                 following question to this court: "Whether the statute of limitations in
                 NRS 11.207, as revised by the Nevada [L]egislature in 1997, is tolled




                       2   1997 Nev. Stat., ch. 184, § 2, at 478.


SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    e
                against a cause of action for attorney malpractice pending the outcome of
                the underlying lawsuit in which the malpractice allegedly occurred."
                             With respect to the two-year statute of limitations under NRS
                11.207(1), we answer this question in the affirmative. 3 After 1997, the
                amended statute retained the discovery rule language to which the
                litigation malpractice tolling rule has been applied in Nevada caselaw.
                See Clark, 113 Nev. at 951, 944 P.2d at 789-90 (applying the litigation
                malpractice tolling rule to the entirety of NRS 11.207, including the
                discovery rule language). And Nevada caselaw, while not explicitly
                addressing whether the tolling rule survived the statutory amendments,
                has continued to implicitly recognize the rule as good law under the
                amended statute.    See Moon v. McDonald, Carano & Wilson L.L.P., 129
                Nev. „ 306 P.3d 406, 407, 409 (2013) (indicating that the litigation
                malpractice tolling rule applies to the current version of NRS 11.207(1));
                Hewitt v. Allen, 118 Nev. 216, 221, 43 P.3d 345, 347-48 (2002) (stating,
                albeit without citing to NRS 11.207(1), that the litigation malpractice
                tolling rule delays the accrual of a malpractice action "until the plaintiff
                knows, or should know, all the facts relevant to the foregoing elements
                and damage has been sustained" and that damages do not accrue "until
                the underlying legal action has been resolved"). Moreover, we maintain
                the rule because it permits the final resolution of the damages incurred
                during the litigation, including any changes on the appeal, thereby
                preventing judicial resources from being spent on a claim for damages that


                      3 We do not discuss whether NRS 11.207(1)'s four-year time
                limitation may be tolled, as that time limitation had not expired when the
                malpractice action at issue was filed and thus it need not be addressed.



SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                 may be reduced or cured during litigation. See Hewitt, 118 Nev. at 221, 43
                 P.3d at 348 (providing, in the context of an appeal from the litigation in
                 which the malpractice occurred, that the litigation malpractice tolling rule
                 accounts for the possibility that the damages may disappear upon
                 resolution of the appeal).

                                   FACTS AND PROCEDURAL HISTORY
                              The federal court's certification order concerns purported
                 litigation malpractice. This alleged malpractice occurred in the context of
                 an attorney-client relationship between the appellant law firm Brady,
                 Vorwerck, Ryder & Caspino (BVRC), its former and now deceased attorney
                 W. Dennis Richardson, and their client Albertson's, Inc., which later
                 became New Albertson's, Inc. 4



                       4 In  reviewing the facts and procedure, we rely on the federal district
                 court's articulation of that information in its certified question, but we do
                 so with one exception. See In re Fontainebleau Las Vegas Holdings,
                 L.L.C., 127 Nev. „ 267 P.3d 786, 795 (2011) (providing that the
                 answering court in a certified-question proceeding "is bound by the
                 facts . . . in the certification order"). The certification order does not
                 explain why respondent New Albertson's, Inc., and not Albertson's, is a
                 party to the proceeding For the limited purpose of providing context to
                 the issues that we address in responding to the certified question, we look
                 to the appendix that New Albertson's submitted to this court. See id.
                 (providing that an appendix that is submitted in a certified-question
                 proceeding may help give context for the issues but should not be relied on
                 "to contradict the certification order"). In the appendix, New Albertson's
                 complaint before the federal district court explains that New Albertson's
                 acquired Albertson's rights and liabilities. This fact is of no consequence
                 to our analysis, nor is it contested before this court, and we do not discuss
                 it further. But for the purpose of clarity, we use the name "New
                 Albertson's" in reference to both Albertson's and New Albertson's.



SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                        The facts, underlying litigation, and malpractice
                                       New Albertson's and Farm Road Retail, LLC, entered into an
                        agreement concerning the maintenance of a common area that they shared
                        between them. The agreement provided that Farm Road would
                        "indemnify [New] Albertson's from certain negative legal outcomes
                        resulting from any breach of the [agreement] by Farm Road." 5 A woman
                        fell on a flight of stairs at the New Albertson's location to which the
                        agreement applied. That woman and her husband (the claimants) filed
                        suit against New Albertson's and Farm Road in a Nevada district court to
                        recover the damages that she incurred when she fell. New Albertson's
                        hired BVRC for legal representation, and it assigned its attorney,
                        Richardson, to the case.
                                       New Albertson's denied all liability in an answer to the
                        complaint. It also filed a cross-claim "against Farm Road based on Farm
                        Road's initial refusal to indemnify [New] Albertson's for
                        the . . . [c] omplaint and refusal to accept [New] Albertson's Tender of
                        Defense."
                                       The claimants served New Albertson's with requests for
                        admission. Richardson, the BVRC lawyer, "belatedly served the responses
                        on behalf of [New] Albertson's." Considering that New Albertson's
                        responses were "untimely and allegedly deficient," the claimants "filed a
                        [m]otion to [c]ompel." A discovery commissioner determined that New



                              5 This
                                   and all other quotes within our review of the facts and
                        procedural history come from the federal district court's certification
                        order.



SUPREME COURT
         OF
      NEVADA
                                                              5
(0) 1947 A      S1014
              191
                 Albertson's responses were "frivolous and an insult to the court." The
                 district court agreed, and it ordered New Albertson's to "re-file the
                 responses," which Richardson did.
                              After New Albertson's "re-file[d] the responses," the claimants
                 filed a motion for partial summary judgment "on the issue of liability,
                 alleging that the . . . [re-filed] [r] esponses filed by Richardson knowingly
                 violated the [district] court's order." The district court granted the motion,
                 the result of which "established [New] Albertson's liability for the
                 [claimants] damages." It appears that the district court deemed New
                 Albertson's responses to the requests for admission as admitted because of
                 BVRC and Richardson's discovery violations.
                              Subsequently, the claimants and New Albertson's entered into
                 a settlement agreement on January 5, 2008. Following that settlement
                 agreement, New Albertson's cross-claim against Farm Road remained.
                 The district court granted summary judgment in favor of Farm Road with
                 respect to that cross-claim. In so doing, the district court concluded in
                 part that New Albertson's claims against Farm Road, including an
                 indemnification claim, were 'not viable. . . because [New] Albertsonfls
                 settlement was the direct result of discovery abuses committed by [New]
                 Albertson [s] ."
                              New Albertson's appealed the district court's summary
                 judgment determination to this court. But before this court could reach
                 the appeal's merits, New Albertson's and Farm Road entered into a
                 settlement agreement during a mandatory settlement conference in April
                 2009. As a result, this court issued an order that dismissed New
                 Albertson's appeal in May 2009.



SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1947A    e
                    The attorney malpractice action before the federal district court
                                  On January 22, 2010—over two years after New Albertson's
                    settlement with the claimants, but less than two years after New
                    Albertson's settlement with Farm Road and the dismissal of New
                    Albertson's appeal—New Albertson's filed an attorney malpractice suit
                    against BVRC and Richardson in a Nevada district court. At some point,
                    the suit was removed to the United States District Court for the District of
                    Nevada.
                                  After answering the complaint, BVRC filed a motion for
                    summary judgment, wherein it argued that the malpractice action was
                    untimely filed after the expiration of NRS 11.207(1)'s two-year statute of
                    limitations for attorney malpractice actions. BVRC asserted that, at the
                    latest, NRS 11.207's two-year limitation period commenced on January 5,
                    2008, the date of New Albertson's settlement with the claimants.
                    Accordingly, it contended that New Albertson's attorney malpractice
                    action was untimely because it was filed over two years after that
                    settlement.
                                  The federal district court denied BVRC's motion upon
                    concluding that NRS 11.207(1)'s two-year time limitation did not begin
                    until May 27, 2009, the date that this court dismissed New Albertson's
                    appeal that concerned its cross-claim. It concluded that New Albertson's
                    action against BVRC was therefore timely.
                                  Subsequently, BVRC filed a motion to certify a question to this
                    court regarding NRS 11.207(1). BVRC argued that although this court
                    stated in the past that NRS 11.207(1)'s limitations period does not
                    commence for a malpractice action until the conclusion of the litigation in
                    which the malpractice occurred, this tolling rule, often called the litigation
SUPREME COURT
       OF
    NEVADA
                                                           7
(0) 1947A .911•Im
                    malpractice tolling rule, existed before the 1997 amendments to NRS
                    11.207(1). BVRC maintained that the 1997 amendments rendered the
                    litigation malpractice tolling rule obsolete. The federal district court
                    granted the motion and issued an order that certified the question that we
                    now answer.

                                                   DISCUSSION
                                BVRC contends that the litigation malpractice tolling rule no
                    longer applies to NRS 11.207(1). It suggests that the rule was developed
                    before the Legislature amended NRS 11.207(1) in 1997 and, thus, has no
                    application to the current version of the statute. According to BVRC, the
                    two-year statute of limitations in NRS 11.207(1) begins to run when a
                    claimant has knowledge of any amount of damages and the remaining
                    material facts for an attorney malpractice action, which may occur before
                    the completion of the litigation during which the malpractice occurred.
                    Based on our de nova review of the statutory language and the relevant
                    caselaw, we disagree with BVRC's contentions.       See In re Fontainebleau
                    Las Vegas Holdings, L.L.C., 127 Nev. at , 267 P.3d at 794-95 (2011)
                    (providing that when responding to a certified question, we only answer
                    the legal questions and leave the federal court to apply the clarified law to
                    the facts before it); City of .Reno v. Reno Gazette-Journal, 119 Nev. 55, 58,
                    63 P.3d 1147, 1148 (2003) (stating that issues of statutory interpretation
                    are reviewed de novo); Banegas v. State Indus. Ins. Sys., 117 Nev. 222,
                            •
                    224, 19 P.3d 245, 247 (2001) (providing that "[q]uestions of law are
                    reviewed de novo"); Meguerditchian v. Smith, 284 P.3d 658, 661 (Utah Ct.
                    App. 2012) (noting that the interpretation of caselaw is a question of law).




SUPREME COURT
        OF
     NEVADA
                                                          8
(0) 1947A    me),
                  NRS 11.207(1)'s codification of the discovery rule
                              Generally, jurisdictions place time limitations on attorney
                  malpractice actions in the form of statutes of limitation and statutes of
                  repose. See 3 Ronald E. Mallen et al., Legal Malpractice § 23:1, at 320
                  (2013). As to a statute of limitations, various tolling theories may delay
                  the start of the time set forth in the statute. They include, but are not
                  limited to: (1) the occurrence rule, which starts the statute of limitations
                  when the lawyer commits the act of malpractice; (2) the continuous
                  representation rule, which starts the statute of limitations when the
                  attorney-client relationship ends; (3) the damage rule, which starts the
                  statute of limitations when the actionable damages occur, although some
                  jurisdictions disagree on how much damage must occur to trigger the
                  statute of limitations; (4) the discovery rule, which starts the statute of
                  limitations when the claimant discovers, or reasonably should have
                  discovered, the material facts for the action, including the damages; and
                  (5) the litigation malpractice tolling rule, which provides that the damages
                  for a malpractice claim do not accrue until the underlying litigation is
                  complete and, thus, a malpractice claim does not accrue and its statute of
                  limitations does not begin to run during a pending appeal of an adverse
                  ruling from the underlying litigation.     See Moon v. McDonald, Carano &
                  Wilson L.L.P., 129 Nev. „ 306 P.3d 406, 407, 409 (2013) (discussing
                  the discovery rule that NRS 11.207(1) codifies and the litigation
                  malpractice tolling rule); 3 Mallen et al., supra, § 23:9, at 394-96, § 23:11,
                  at 425, 428-35 (explaining the damage rule, the occurrence rule, and the
                  continuous representation rule). Of these multiple rules, two are at issue




SUPREME COURT
         OF
      NEVADA
                                                         9
(0) I 947A    e
                  in this matter: (1) the discovery rule that is codified in NRS 11.207(1), and
                  (2) the litigation malpractice tolling rule that appears in Nevada caselaw. 6
                              In 1981, the Legislature codified the discovery rule. 1981 Nev.
                  Stat., ch. 501, § 1, at 1023. It appeared in NRS 11.207(1), which stated:
                              No action against any. . . attorney. . . to recover
                              damages for malpractice.. . may be commenced
                              more than 4 years after the plaintiff sustains
                              damage and discovers or through the use of
                              reasonable diligence should have discovered the
                              material facts which constitute the cause of action.
                  NRS 11.207(1) (1981) (emphasis added) (amended in 1997). In addition,
                  the Legislature provided that the time limitation for a malpractice action
                  is tolled when the attorney conceals his actionable conduct:
                              This time limitation is tolled for any period during
                              which the . . attorney. . . conceals any act, error
                              or omission upon which the action is founded and
                              which is known or through the use of reasonable
                              diligence should have been known to him.
                  NRS 11.207(2) (1981) (hereinafter "the concealment tolling rule")
                  (amended in 1997). This version of NRS 11.207 required a claimant to
                  sustain damages in order for the four-year time limitation to start. NRS
                  11.207(1). But it delayed the start of the four-year limit until the
                  discovery of the necessary facts for an attorney malpractice claim. NRS
                  11.207(1) (1981) (amended in 1997).


                        6 While we acknowledge that the continuous representation rule may
                  be applicable to this matter, we do not address that theory or its place in
                  Nevada caselaw. We limit our discussion to what is asked within the
                  federal court's certification order, which narrowly concerns whether the
                  litigation malpractice tolling rule still applies to the statute of limitations
                  in NRS 11.207(1).



SUPREME COURT
        OF
     NEVADA
                                                        10
(0) 1947A    en
                               In 1997, the Legislature amended NRS 11.207(1). 1997 Nev.
                   Stat., ch. 184, § 2, at 478. As a result, the statute places four-year and
                   two-year time limitations on an attorney malpractice claim:
                               An action against an attorney. ... to recover
                               damages for malpractice, whether based on a
                               breach of duty or contract, must be commenced
                               within 4 years after the plaintiff sustains damage
                               or within 2 years after the plaintiff discovers or
                               through the use of reasonable diligence should
                               have discovered the material facts which
                               constitute the cause of action, whichever occurs
                               earlier.
                   NRS 11.207(1) (emphases added). The first time limitation to expire
                   governs the timeliness of the malpractice action. NRS 11.207(1).

                   The discovery rule, the litigation malpractice tolling rule, and the
                   application of the latter to the former in Nevada before NRS 11.207(1) was
                   amended in 1997
                               With respect to the discovery rule, the presence of damages
                   partially informs when the statute of limitations begins to run. Various
                   jurisdictions maintain that the accumulation of some, but not necessarily
                   all, damages triggers an attorney malpractice claim's statute of
                   limitations. See, e.g., Laird v. Blacker, 828 P.2d 691, 693-96 (Cal. 1992)
                   (identifying that the discovery of any "appreciable" harm, or the fact of a
                   damage, has been held to trigger a malpractice claim's statute of
                   limitations and resolution of an appeal is unnecessary to the
                   determination); Riemers v. Omdahl, 687 N.W.2d 445, 449 (N.D. 2004)
                   (noting that some, but not all, incurred damage is necessary for the
                   statute of limitations to start under the discovery rule); Fritzeen v. Gravel,
                   830 A.2d 49, 52, 54 (Vt. 2003) (providing that the discovery of an injury
                   triggers the statute of limitations, even though the extent of the damages

SUPREME COURT
        OF
     NEVADA
                                                         11
(0) I947A    cie
                    is unsettled). Some of these jurisdictions provide that ongoing litigation,
                    including a pending appeal from the litigation in which the malpractice
                    occurred, does not delay the accrual of the attorney malpractice claim.
                    See, e.g., Laird, 828 P.2d at 693-96 (providing that the "focus" of its statute
                    that codifies the discovery rule for a malpractice action "is on discovery of
                    the malpractice and actual injury, not success on appeal or proof of the
                    total amount of monetary damages suffered by the former client"
                    (emphasis omitted)); Fritzeen, 830 A.2d at 52, 54 (rejecting the argument
                    that a statute of limitations is not triggered until the damages are
                    finalized after the exhaustion of an appeal).
                                In contrast, other jurisdictions focus on the end of the
                    litigation during which the malpractice occurred and the finality of the
                    damages for the commencement of the statute of limitations.           See, e.g.,
                    Amfac Distribution Corp. v. Miller, 673 P.2d 795, 796 (Ariz. Ct. App. 1983)
                    ("Where there has been no final adjudication of the client's case in which
                    the malpractice allegedly occurred, the element of injury or damage
                    remains speculative and remote, thereby making premature the cause of
                    action for professional negligence."), approved as supplemented by 673
P.2d 792 (Ariz. 1983); Silvestrone v. Edell, 721 So, 2d 1173, 1175 & n.2
                    (Fla. 1998) (concluding that, with respect to the discovery rule, damages
                    must not be speculative but must be final for an attorney malpractice
                    claim's statute of limitations to start, and that finality exists when the
                    time for an appeal has passed or when a pending appeal has been
                    resolved). In such jurisdictions, the end of the litigation in which the
                    malpractice took place, which may include the loss or exhaustion of an
                    appeal, triggers the statute of limitations, because at that point the



SUPREME COURT
         OF
      NEVADA
                                                           12
(0) 1)(47A    ger
                damages are solidified and can be ascertained.               See, e.g., Amfac
                Distribution Corp., 673 P.2d at 796; Silvestrone, 721 So. 2d at 1175 & n.2.
                            Nevada caselaw that predates the 1997 amendments to NRS
                11.207(1) applied the litigation malpractice tolling rule to the discovery
                rule for attorney malpractice actions. See, e.g., Clark v. Robison, 113 Nev.
949, 951, 944 P.2d 788, 789-90 (1997) (providing, with respect to the
                entirety of the older version of NRS 11.207(1), that the time limitation for
                an attorney malpractice action does not start until the "underlying
                litigation is concluded," which includes the post-conviction appellate
                process for a criminal defendant). Thus, Nevada was akin to those
                jurisdictions that focus on the end of the litigation—including the appeal—
                and the final accumulation of damages to trigger commencement of the
                statute of limitations for an attorney malpractice claim.

                The ongoing relevance and applicability of the litigation malpractice
                tolling rule to NRS 11.207(1)
                            Although the LegiAature amended NRS 11.207(1) in 1997, the
                discovery rule language to which the litigation malpractice rule has been
                applied in Nevada caselaw remains. Before it was amended in 1997, NRS
                11.207(1) contained language that codified the discovery rule. NRS
                11.207(1) (1981) (amended 1997). The Clark court applied the litigation
                malpractice tolling rule to the discovery rule language and the remaining
                language within the original version of NRS 11.207(1) in determining that
                an attorney malpractice claim does not accrue until the end of litigation in
                which the malpractice occurred. 113 Nev. at 951, 944 P.2d at 789-90.
                That discovery rule, to which the litigation malpractice rule was applied,
                is still codified in the current version of NRS 11.207(1).



SUPREME COURT
        OF
     NEVADA
                                                      13
10) 1947A
                              Following the 1997 amendments to NRS 11.207(1), Nevada
                  caselaw has minimally addressed the relationship between the litigation
                  malpractice tolling rule and NRS 11.207(1)'s statute of limitations.
                  Nevertheless, the caselaw that postdates the 1997 amendment indicates
                  the rule's continued relevance and purpose.
                              In 2002, the court in Hewitt v. Allen indicated the litigation
                  malpractice tolling rule's ongoing presence and applicability in Nevada
                  caselaw when it established an exception to the rule. 118 Nev. 216, 43
P.3d 345 (2002). Although the Hewitt court did not cite to NRS 11.207(1)
                  in discussing when the cause of action for an attorney malpractice claim
                  accrues, it referenced the discovery rule, which is codified in NRS
                  11.207(1), when stating that generally such an action "does not accrue
                  until the plaintiff knows, or should know, all the facts relevant to the
                  foregoing elements and damage has been sustained." Id. at 221, 43 P.3d
                  at 347-48. The Hewitt court discussed the litigation malpractice tolling
                  rule's application to that rule and its rationale that a malpractice action
                  does not accrue until the end of the litigation, including any appeal,
                  because the damages sought by the action may be cured during the
                  litigation's progression.   Id. at 221, 43 P.3d at 348. The Hewitt court,
                  however, crafted "a narrow exception" to the rule, providing that a
                  plaintiff does not give up his right to file an attorney malpractice action
                  when voluntarily dismissing a futile appeal from the underlying litigation
                  in which the malpractice occurred.         Id. at 221-25, 43 P.3d at 348-50.
                  While Hewitt did not explicitly address NRS 11.207(1), its recognition of
                  an• exception to the litigation malpractice tolling rule and discussion of the
                  rule's basis indicate the enduring presence and approval of the rule.



SUPREME COURT
      OF
    NEVADA
                                                        14
(0) 1947A cgatw
                            In 2013, we acknowledged in Moon that the litigation
                malpractice tolling rule may delay the commencement of the two-year
                statute of limitations in NRS 11.207(1) until the end of the litigation in
                which the malpractice occurred. Moon, 129 Nev. at , 306 P.3d at 407.
                But we concluded that the non-adversarial portions of a bankruptcy
                proceeding were not litigation for the purpose of the litigation malpractice
                tolling rule, and therefore they did not toll the two-year statute of
                limitations under NRS 11.207(1).     Id. at , 306 P.3d at 409-10. As a
                result, we did not have a procedural posture that permitted us to expressly
                explain how and why the litigation malpractice tolling rule was still
                applicable to NRS 11.207(1) in its current composition. See id.
                            In response to the federal district court's certified question, we
                affirm the ongoing validity and application of the litigation malpractice
                tolling rule to the two-year statute of limitations in NRS 11.207(1).
                Although NRS 11.207(1) was amended in 1997, those amendments have
                not negated the applicability and purpose of the litigation malpractice
                rule. As NRS 11.207(1) currently exists, the two-year statute of
                limitations starts when "the plaintiff discovers or through the use of
                reasonable diligence should have discovered the material facts which
                constitute the cause of action . ..." The material facts for an attorney
                malpractice action include those facts that pertain to the presence and
                causation of damages on which the action is premised.        See Semenza v.
                Nev. Med. Liab. Ins. Co., 104 Nev. 666, 667-68, 765 P.2d 184, 185(1988)
                (stating that an attorney malpractice claim is premised on an "attorney-
                client relationship, a duty owed to the client by the attorney, breach of
                that duty, and the breach as proximate cause of the client's damages").
                When the litigation in which the• malpractice occurred continues to

SUPREME COURT
     OF
   NEVADA
                                                      15
(0) 1947A eb.
                      progress, the material facts that pertain to the damages still evolve as the
                      acts of the offending attorney may increase, decrease, or eliminate the
                      damages that the malpractice caused.       See id. at 668, 765 P.2d at 185-86.
                      Hence, the need for the litigation malpractice tolling rule remains, as it
                      permits the litigation to end and the damages to become certain before
                      judicial resources are invested in entertaining the malpractice action. See
                      Id.; see also Silvestrone, 721 So. 2d at 1175 & n.2.
                                   Accordingly, we uphold the applicability of the litigation
                      malpractice rule to the two-year statute of limitations in NRS 11.207(1).
                      So long as the litigation in which the malpractice occurred continues, the
                      damages on which the attorney malpractice action is based remain
                      uncertain.

                                                     CONCLUSION
                                   Therefore, we answer the federalS district court's certified
                      question in the affirmative. The two-year statute of limitations in NRS
                      11.207, as revised by the Nevada Legislature in 1997, is tolled against a
                      cause of action for attorney malpractice, pending the outcome of the
                      underlying lawsuit in which the malpractice allegedly occurred. 7 Having
                      answered this question, we leave the federal district court to apply the law
                      that we have articulated to the facts before it. See In re Fontainebleau Las
                      Vegas Holdings, L.L.C., 127 Nev. „ 267 P.3d 786, 794-95 (2011)




                            7 We have considered the appellant's remaining contentions and
                      conclude that they lack merit.



SUPREME COURT
        OF
     NEVADA
                                                            16
(0) 1947A    74SZpp
                (providing that the certifying federal court decides the facts, and to those
                facts it applies the law that this court states in its answer).




                                                                                   J.



                We concur:




                Gibbons


                                                 J.



                                                 J.
                Hfi..tdesty


                                                 J.
                Parraguirre


                                                 J.
                Douglas




SUPREME COURT
        OF
     NEVADA
                                                       17
(0) I947A